Citation Nr: 0831385	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-21 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1970.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
December 2006 rating determination by the above Regional 
Office (RO).  The veteran testified at a hearing held at the 
Seattle RO in May 2008, before the undersigned Veterans Law 
Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his service-connected bilateral 
hearing loss is more disabling than reflected in the current 
noncompensable evaluation.

At his Travel Board hearing in May 2008, the veteran 
testified that his hearing impairment has a dramatic effect 
on his profession as a committee clerk for the Washington 
State Legislature.  He testified that his duties were to keep 
notes and take role call during votes.  He also testified 
that it was extremely difficult to hear during the meetings 
and that he missed roll call votes.  He testified that this 
was embarrassing as these meetings are televised live.  He 
also contends the hearing loss has a direct effect on his 
income, and could result in his not being rehired next year.  

The veteran also challenged the adequacy of the recent QTC 
examination in September 2007 and took issue with the fact 
that the test results differed dramatically with the results 
of a private audiology examination in June 2007, which he 
argues shows a 20 percent hearing impairment.  The Board 
notes however, that although the private audiologist provided 
numerical values for the pure tone results at frequencies 
500, 1000, 2000, 3000, and 4000 Hertz,  the report does not 
otherwise conform to VA's requirements for evaluating hearing 
impairment, in that it is not clear that the examiner derived 
speech discrimination results using the Maryland CNC speech 
discrimination test.  See 38 C.F.R. § 4.85(a).

Nevertheless, given the veteran's testimony and to ensure 
that the record reflects the current severity of his 
condition, the Board finds that a more contemporaneous 
examination is needed to properly evaluate the service-
connected disability under consideration.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (an examination too remote for rating purposes 
cannot be considered "contemporaneous").  The examination 
should include a review of the veteran's claims file and past 
clinical history, with particular attention to the severity 
of present symptomatology, as well as any significant 
pertinent interval medical history since his QTC examination 
in 2007.  See generally, Martinak v. Nicholson, 21 Vet. 
App. 447 (2007) (VA audiology examination must include the 
effect of the veteran's hearing loss disability on 
occupational functioning and daily activities).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
provide any medical records, not already 
in the claims file, pertaining to 
treatment or evaluation of his service-
connected hearing loss, or to provide the 
identifying information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  
Document any attempts to obtain such 
records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the veteran, so inform him and request 
that he obtain and submit it.

2.  Thereafter, the veteran should be 
referred for a VA examination to 
determine the current severity of his 
service-connected bilateral hearing loss.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  

a.  The audiologist should provide 
numeric interpretation of any 
hearing tests/audiograms conducted.  
He/she should also set forth numeric 
values for each of the pure tone 
thresholds at 1000, 2000, 3000, and 
4000 Hertz; and then provide the 
average pure tone threshold for 
these four frequencies.  The 
reported numeric values and speech 
recognition scores (Maryland CNC 
test) must be in conformity with the 
requirements of 38 C.F.R. § 4.85.

b.  The audiologist should then 
provide an opinion as to the effect 
the veteran's hearing loss has on 
his ability to work.  In doing so, 
the audiologist should opine to what 
extent, if any, the veteran's 
hearing loss causes functional or 
occupational impairment.  All 
opinions and conclusions expressed 
must be supported by a complete 
rationale.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  The AMC/RO 
should also consider whether referral 
under 38 C.F.R. § 3.321(b)(1) is 
appropriate.  The veteran should be given 
opportunity to present evidence and 
argument on this point.  If the case is 
referred to the Chief Benefits Director 
or the Director, Compensation and Pension 
Service, the ultimate outcome should be 
communicated to the veteran.  

4.  If the benefit sought on appeal 
remains denied, furnish the veteran an 
appropriate SSOC containing notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


